Case 8:19-cv-01837-RGK-ADS Document 44-8 Filed 02/10/20 Page 1 of 3 Page ID #:1584




                           Exhibit 8
Case 8:19-cv-01837-RGK-ADS Document 44-8 Filed 02/10/20 Page 2 of 3 Page ID #:1585
                                                                     Sunday, August 23, 2015 at 6:46:23 PM Paciﬁc Daylight Time

 Subject: FW: Please conﬁrm this email 3 FOREIGN OFFEROR REGISTRATION DATA FORM (CRINT3003)
          required for Avyara InformaJon Systems
 Date: Friday, July 3, 2015 at 11:18:00 AM Paciﬁc Daylight Time



            -
 From: Tarek Fouad
 To:                 soulasystems.com
Salam,

They are asking for your oﬃce and mobile numbers. As I menJoned to you and Mohamed Almannai, we should
decline this project.

Regards,
Tarek

From: George                  @raytheon.com>
Date: Tuesday, June 30, 2015 at 11:34 AM
To: <]ouad@soulasystems.com>
Cc:                           soulasystems.com>, Saleh                       @raytheon.com>
Subject: Please conﬁrm this email 3 FOREIGN OFFEROR REGISTRATION DATA FORM (CRINT3003) required for
Avyara InformaJon Systems


Tarek,

Please confirm that Mr.               received the below email regarding "FOREIGN OFFEROR REGISTRATION
DATA FORM CRINT-003 (02/14)" for Avyara Information Systems. Also, please provide his telephone numbers,
both office and cell numbers. Thank you for your kind assistance.

Best Regards,


  George

          -
  Supply Chain Management
  Thales Raytheon Systems Company LLC
  1801 Hughes Drive
  Fullerton California 92834
  (714) 446 4767
  gtsams@raytheon com

This message including any attached files may be legally privileged and is solely for the intended recipient f you received this e mail in error please
destroy it and notify me immediately by reply e mail or phone Any unauthorized use dissemination disclosure copying or printing is strictly prohibited
This document may contain technical data the use of which is restricted by the U S Arms Export Control Act This data has been provided in
accordance with and is subject to nternational Traffic in Arms Regulations ( TAR) By accepting this data the consignee agrees to honor the
requirements of the TAR

   Forwarded by George T Sams/RWS/Raytheon/US on 06/30/2015 11 16 AM


From George               /Raytheon/US
To                           soulasystems com>
Cc Saleh               /Raytheon@R N
Date 06/29/2015 02 58 PM
Subject FORE GN OFFEROR REG STRAT ON DATA FORM (CR NT 003) needed for Avyara nformation Systems




                                                                                                                                                 Page 1 of 2
Case 8:19-cv-01837-RGK-ADS Document 44-8 Filed 02/10/20 Page 3 of 3 Page ID #:1586




(See a&ached ﬁle: CRINT2003(0214).pdf)

Dear Mr.                       ,

Your office is requested to complete, sign, and return the enclosed form, FOREIGN OFFEROR REGISTRATION
DATA FORM CRINT-003 (02/14) for Avyara Information Systems by 6 July 2015. We need specific company
information to add your firm to our supplier database (WEB ESD). Avyara Information Systems is considered a new
company to TRS because we have not issued a purchase order directly to Avyara Information Systems. (NOTE:
Soula Systems is in our database, but the pending RFP to be forwarded to your office will be for Avyara Information
Systems.) Should you have any questions, please contact me. Thank you for your assistance.

Best Regards,




 --
  Supply Chain Management
  Thales Raytheon Systems Company LLC




 -----
  1801 Hughes Drive
  Fullerton California 92834
  (714) 446 4767
          @raytheon com

This message including any attached files may be legally privileged and is solely for the intended recipient f you received this e mail in error please
destroy it and notify me immediately by reply e mail or phone Any unauthorized use dissemination disclosure copying or printing is strictly prohibited
This document may contain technical data the use of which is restricted by the U S Arms Export Control Act This data has been provided in
accordance with and is subject to nternational Traffic in Arms Regulations ( TAR) By accepting this data the consignee agrees to honor the
requirements of the TAR




                                                                                                                                                 Page 2 of 2
